DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12, 14, and 17-18 recite either holding layers or reinforcing layers in the plural suggesting more than one layer. There is insufficient antecedent basis for this 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 5,496,640) in view of Jacquemin et al. (US 4,071,649) and further in view of Smith (US 6,737,151).
	Regarding claims 1 and 2, Bolton discloses a fire-resistant laminate comprising at least two outer sheets of glass (11, 12), and a solid interlayer stack including a polymeric interlayer (13) and spaces (14 and 15) filled with intumescent gel material (column 2, lines 20-30 and Fig. 1). The glass material including annealed glass (column 6, lines 65-7) which is untempered glass.
	While Bolton teaches that the interlayer may include multiple layers of material (column 4, lines 40-45), Bolton does not disclose an essentially inorganic layer or wherein the interlayer stack has a haze of less than 15%.
	Regarding the essentially inorganic layer, Jacquemin, in the analogous field of fireproof glazing panels (column 1, lines 5-10), discloses barrier heat convertible layers of a hydrated metal salt material formed on either side of a polymeric interlayer (Fig. 1, 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polymeric interlayer of Bolton to include a heat convertible layer, as taught by Jacquemin, to provide a fire screen which reduced infra-red radiation transmitting power (column 2, lines 50-55).
	Regarding the Haze, Smith, in the analogous field of laminated glass (column 1, lines 9-10, teaches a glazing element including an interlayer film (column 3, lines 15-20). Smith teaches that the interlayer of laminates generally are required to have a transparency (i.e., light transmission) of at least 90% and a haze of less than 5% (column 4, lines 5-10), overlapping the claimed interlayer haze of less than 15% in claim 1 and total light transmission of great than 85% in claim 2.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer stack of modified Bolton to have a total light transmission of at least 90%, and a haze less than 5%, as taught by Smith as this is required to be considered suitable for architectural and transportation uses (column 4, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 3, Bolton discloses an interlayer stack which does not comprise a glass sheet (Fig. 1).
	Regarding claim 4, Jacquemin teaches the essentially inorganic layer based on silicates (column 3, lines 20-30).
	Regarding claims 5 and 16, Jacquemin teaches the thickness of the layer being between 0.1 and 8 mm (column 4, lines 50-55), overlapping the claimed thickness of 0.3 to 6 mm in claim 5 and 0.3 to 3.0 mm in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 11, Jacquemin teaches a protective stratum layer (4) provided adjacent the glass layers i.e., in the structure of Bolton in view of Jacquemin would be arranged between the interlayer stack and each of the first and second glass sheets (Fig. 3). 
	A person of ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the laminate of Bolton to include a protective stratum (i.e., holding layer) as taught by Jacquemin, to inhibit any interaction between the glass sheets and interlayer (column 4, lines 5-10).
	Regarding claims 12 and 18, Jacquemin teaches the protective stratum including titanium oxide (column 4, lines 39-40) thus teaching layer based on a sol-gel material based on metal oxide. 
Regarding claim 13, Bolton teaches a polymeric interlayer (i.e., reinforcing layer) which in the structure of Bolton in view of Jacquemin would be arranged between the essentially inorganic layer and first and second intumescent layers.
	Regarding claim 15, Bolton discloses an embodiment in which a plurality of spaces 25, 25’, 26, and 26’ filled with the intumescent material and layers of polymeric material (24 and 24’) there between (Fig. 2). Jacquemin teaches a plurality of barrier layers on each side of the polymeric layers (e.g., Fig. 4). Thus in the combined structure of Bolton in view of Jacquemin it would be obvious to a person of ordinary that the plurality of intumescent layer would be present on each side of the barrier layer (i.e., instant essentially inorganic layer), and separated from one another by secondary barrier layers.

Claims 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Jacquemin in view of Smith and further in view of Crook et al. (US 2016/0200077).
	Regarding claims 6-8, Bolton discloses the limitations of claim 1 as discussed above. While Bolton teaches intumescent gel material (column 7, lines 15-20), Bolton does not disclose a suitable composition prompting a person of ordinary skill to look to the prior art.
	Crook, in the analogous field of fire resistant glazing units (0001) discloses a curable intumescent gelling composition (0139). The composition comprising a curable hydrogel-forming component, one or more salts, a gel stabilizing agent, and an aqueous vehicle (0016-0020). The curable hydrogel-forming component including vinyl based 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the intumescent gel of Bolton to comprise the intumescent gelling composition of Crook, to provide a fireproof glazing with excellent insulation and integrity (0009).
	Regarding claim 9, Crook teaches the thickness of the intumescent gel being 1 to 100 mm (0488), overlapping the claimed thickness of 0.01 to 1 mm.
	A person of ordinary skill in the art would have found it obvious for the intumescent layers of Bolton to range from 1 to 100 mm as taught by Crook, as the gelling composition of Crook allows for smaller spacing while still offering suitable duration of fire resistance (0488).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 10 and 17, Crook teaches the gelling composition further including a gel stabilizing agent (filler) which may be inorganic or organometallic (0287 to 0300).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Jacquemin in view of Smith and further in view of Boulos et al. (US 4,771,167).
	Regarding claims 14 and 19, modified Bolton discloses the limitations of claim 13 as discussed above. While Bolton teaches that the interlayer may include other materials, combinations of materials, or coatings (column 5, lines 55-60), Bolton does not disclose the layer being based on, i.e., comprising, layers of silica and/or titanium oxide.
	Boulos, in the analogous field of glass laminates for windows (column 1, lines 10-15), teaches an interlayer which is coated with a sol-gel coating (14) of titanium oxide and silica (column 6, lines 15-20 and column 8, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer of Boulos to include a sol-gel coating of silica and titanium oxide as taught by Boulos, to improve the light transmittance of the laminate (column 4, lines 1-5).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781